Case: 4:14-cv-01490-HEA Doc. #: 346 Filed: 02/08/19 Page: 1 of 1 PageID #: 5050



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

Dwayne Anton Matthews, Jr.,                      )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )        No. 4:14-CV-01490-HEA
                                                 )
Jon Belmar, et al.,                              )
                                                 )
         Defendants.                             )
                                                 )

                               JUDGMENT IN A CIVIL CASE

☒         Jury Verdict. This action came before the Court for a trial by jury. The issues have
          been tried and the jury has rendered its verdict.
☐         Directed Verdict. This action came before the Court for a trial by jury, the Court
          having sustained defendant's motion for judgment as a matter of law at the close of
          plaintiffs' case.
☐         Decision by Verdict. This action came to trial or hearing before the Court. The
          issues have been tried or heard and a decision has been rendered.
    IT IS HEREBY ORDERED AND ADJUDGED that the Jury finds in favor of Defendants Jon
    Belmar, Joe Patterson, Aaron Vinson, William Bates, Nicholas Payne, and St. Louis
    County, Missouri and against Plaintiff Dwayne Anton Matthews, Jr.

February 8, 2019                                 Gregory J. Linhares                    /
Date                                             Clerk of Court

                                           By:   /s/ Kelley Shirley             /
                                                 KELLEY SHIRLEY
                                                 Deputy Clerk
